DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 8-9, it is unclear what “a transfer function” is applied to. Furthermore, it is unclear what the phrase “by applying a transfer function which is set to a noise signal representing noise” mean, what does “is set to a noise signal” mean.
Regarding claim 1, lines 14-15, it is unclear what phrase “to generate a noise cancel sound output from the speaker from the noise signal” means? It is unclear how “the noise signal” is related to the speaker and/or the generation of “a noise cancel sound”.
Regarding claim 1, “an auxiliary filter” has been recited twice on lines 19 and 22 respectively. Are they the same “auxiliary filter” or different one? If they are the same, applicant could identify the second one as “the auxiliary filter” or “said auxiliary filter”. If they are different, applicant could identify the second one as “a second auxiliary filter” or “a subsequent auxiliary filter”.
Regarding claim 1, lines 19-27, it is unclear what the control unit does except that it has to do with adapting to changing listening position. It is unclear how “an adaptive filter initial transfer function” recited on line 26 is related to “an adaptive filter initial transfer function stored in a storage unit as recited on lines 16-17. For examination purpose, it is assumed that the system is adapted to changes in the listening position. In general, it will help to improve the clarify of the claim features by using more punctuations, reciting the features in a straightforward manner instead of the referring in backward manner, such as “sound output from the … from the…”, and identifying the structure or feature of each element (such as auxiliary filter or adaptive filter) by its own phrase instead of identifying the additional structure and feature of the element (such as a plurality of predetermined transfer functions for the auxiliary filter or adaptive filter) when an operation steps/process of another element (such as the control unit) is stated. Claim 6 would also benefit similar revision.
Regarding claim 3, the “standard environment” recited on line 5 is vague and indefinite as the standard is not explicitly defined.
Regarding claim 6, it is unclear whether there are two noise control system per ear, hence four in total, or if there is one per ear, two in total.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumizu (US 5267320).
Fukumizu discloses a plurality of embodiments starting from the most basic in  Fig. 1 to the more advanced in Fig. 7. The embodiment of Fig. 7 is the modification of embodiments in Figs. 1-6. The embodiment in Fig. 7 share some common features with the embodiments that are less advanced. When certain feature related to Fig. 7 that is not being explicitly discussed, it is discussed in one or more less advanced embodiments shown in Figs. 1-6. When the rejection refers to various sections corresponding to different figures of drawing, the cited section provides the support for a feature of the embodiment of Fig. 7 not explicitly discussed.
Regarding claim 1, Fukumizu discloses an active noise control system (ANC) for reducing noise, the active noise control system comprising:
a position detection unit (32a in Fig. 7) configured to detect a listening position that is a position at which a user listens to a sound (4 is mounted near the user; col. 6, line 62; col. 10, lines 12-14);
a control unit (ANC is a control system);
a speaker (3 in Fig. 7) configured to output a noise cancel sound;
a microphone (4 in Fig. 7) configured to detect an error signal;
an auxiliary filter (part of 5 in Fig. 3) configured to generate and output a correction signal (∑Cj*x in equation 5) by applying a transfer function (col. 4, lines 35-37, col. 5, lines 36-38) which is set to a noise signal representing noise;
an error correction unit (part of 5 which implements equation 4, operator * on e(n)) configured to correct an error signal (e(n)) that is an output of the microphone (4 in Fig. 3) with a correction signal (∑Cj*x) output from the auxiliary filter (9);
an adaptive filter (2 and part of 5) configured to perform an adaptive operation (equation 4) using the corrected error signal output (e(n) being modified by ∑Cj*x as shown in equation 5) by the error correction unit (the operator modifies e(n)) to generate a noise cancel sound (s(n)) output from the speaker (3) from the noise signal (x(n)); and
a storage unit (31 in Fig. 6) configured to store a plurality of noise cancel positions and setting information for setting an adaptive filter initial transfer function corresponding to each of the noise cancel positions in the adaptive filter (col. 8, lines 61-64), wherein
the control unit sets an auxiliary filter (9) that outputs a correction signal (Cj) to the error correction unit (part of 5, part of equation 5), when a matched noise cancel position, which is a noise cancel position matching a listening position detected by the position detection unit among the plurality of noise cancel positions (col. 6, lines 35-38 and 45-48), changes (from position 0 to position 1, e.g.; col. 5, lines 47-68) as an auxiliary filter (9) in which a transfer function (Cj) for an auxiliary filter (9) corresponding to the matched noise cancel position is set (11 in Fig. 3, Fig. 4; col. 6, lines 25-34, element 5 updates filter coefficient w, which is updated following the equations 4 and 5 which includes Cj), and performs a switching operation of updating a transfer function of the adaptive filter to an adaptive filter initial transfer function corresponding to the matched noise cancel position by using the setting information (col. 8, lines 65-68).
Fukumizu fails  to show that transfer functions for auxiliary filters corresponding to each of the plurality of noise cancel positions set in advance. In a different embodiment as shown in Figs. 3 and 4, a plurality of transfer functions that apply to the noise signal (x(n)) are determined in advanced and stored in a register based on the plurality of position information (11, Fig. 4) (equation 5, the error signal e(n) is corrected by transfer function Cj). The coefficient (w) of adaptive filter is updated following equation 4 which requires an initial coefficient (w(n), provided by 31 in Fig. 6) and another term depending on the transfer function Cj. By storing the Cj based on the position information, Cj can be directly retrieved without any further calculation as taught in equations 6 and 7. Thus, it would have been obvious to one of ordinary skill in the art to modify the embodiment as shown in Fig. 7 of Fukumizu in view of Figs. 3 and 4 by providing a plurality of transfer functions Cj corresponding to the detected position information in order to obtain the convergent state of the adaptive filter as fast as possible.
Regarding claim 2, the claimed limitation reads on the action of the adaptive filter when the error microphone is no longer moving.
Regarding claim 3, the transfer function of the auxiliary filter is providing compensation to the error signal when the location of the error microphone is deviated from the original position represented by transfer function C0.
Regarding claim 4, Fig. 5 teaches the learning process for coefficient w (31 in Fig. 6) when the system is in system identification mode (col. 7, lines 6+). Figs. 3 and 4 teaches the learning processor for determining the transfer function Cj (col. 21-23).
Regarding claim 5, Fukumizu teaches the seat of an automobile (e.g., col. 10, 9-12).
Regarding claims 6-10, most of limitations correspond to those in claims 1-5. Fukumizu teaches the ANC for two noise controllable points simultaneously close to user’s head (col. 11, lines 1-3), but fails to explicitly show those points are left ear and right ear respectively. Fukumizu clearly teaches that the user is on the chair that is moveable (col. 10, lines 9-12). A user normally prefers to have noise cancellation for both ears. Given that Fukumizu teaches that the system capable two noise controllable points, it would have been obvious to one of ordinary skill in the art to select one of the point near the left ear and the other point near the right ear in order to provide equal noise cancellation for both ears concurrently.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/           Primary Examiner, Art Unit 2654